
	
		I
		112th CONGRESS
		1st Session
		H. R. 383
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, Oversight and
			 Government Reform, and Veterans’ Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for coverage of hormone replacement therapy
		  for treatment of menopausal symptoms, and for coverage of an alternative
		  therapy for hormone replacement therapy for such symptoms, under the Medicare
		  and Medicaid Programs, group health plans and individual health insurance
		  coverage, and other Federal health insurance programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Menopausal Hormone Replacement Therapies and Alternative
			 Treatments and Fairness Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Medicare coverage of menopausal hormone replacement
				therapy and alternative treatments for menopausal hormone replacement
				therapy.
					Sec. 4. Medicaid coverage of alternative treatments for
				menopausal hormone replacement therapy.
					Sec. 5. Coverage of menopausal hormone replacement therapy and
				alternative treatments for menopausal hormone replacement therapy under group
				health plans and individual health insurance coverage.
					Sec. 6. Coverage of menopausal hormone replacement therapy and
				alternative treatments for menopausal hormone replacement therapy under
				FEHBP.
					Sec. 7. Coverage of alternative treatments for menopausal
				hormone replacement therapy under Department of Veterans Affairs health care
				system.
				
			2.FindingsCongress finds the following:
			(1)The Women’s Health
			 Initiative terminated its study of hormone therapy three years early because of
			 findings that the combination of estrogen and progestin increases the risk of
			 heart disease, stroke, blood clots, and breast cancer, and that estrogen alone
			 increases the risk of stroke and, in women over 65 years of age, increases the
			 risk of dementia.
			(2)The National
			 Institutes of Health has stated unequivocally that while menopause is a natural
			 process in women’s lives, some women at midlife experience hot flashes, night
			 sweats, vaginal dryness, sleep disturbances, and mood disturbances that disrupt
			 quality of life. Women who have had menopause induced by surgery, chemotherapy,
			 or radiation are more likely to experience these symptoms.
			(3)Women deserve
			 relief from menopause-related symptoms.
			(4)The National
			 Institutes of Health have stated that while estrogen and progestin have been
			 found to be effective remedies for these symptoms, these remedies are not
			 without risk.
			(5)Concerned about
			 these risks, women seek alternative types of treatments for symptoms that
			 disrupt quality of life, such as hot flashes, night sweats, vaginal dryness,
			 sleep disturbances, and mood disturbances.
			(6)The National
			 Institutes of Health have found that although there are many alternatives to
			 synthetic hormones available, including bio-identical or natural
			 hormones as well as herbal remedies and food supplements, the effectiveness and
			 long-term safety of these products need to be rigorously studied in diverse
			 populations.
			(7)Government
			 insurance programs, such as Medicare, Medicaid, the Federal Employees Health
			 Benefits Program (FEHBP), and the Department of Veterans Affairs, do not cover
			 non-prescription alternative treatments for menopause-related symptoms because
			 of a lack of demonstrated safety and efficacy of these products.
			(8)Most private
			 health insurance coverage does not cover non-prescription alternative
			 treatments for menopause-related symptoms because of a lack of demonstrated
			 safety and efficacy of these products.
			3.Medicare coverage
			 of menopausal hormone replacement therapy and alternative treatments for
			 menopausal hormone replacement therapy
			(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (EE);
				(2)by adding
			 and at the end of subparagraph (FF); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(GG)(i)hormone replacement therapy for treatment
				of menopausal symptoms; and
							(ii)an alternative therapy for hormone
				replacement therapy for treatment of menopausal symptoms if the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law, if it has been proven safe and effective in peer-reviewed
				scientific studies, and if it is administered only after the health care
				provider obtains the informed consent of the patient to receive
				it;
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 therapies furnished on or after the date of the enactment of this Act.
			4.Medicaid coverage
			 of alternative treatments for menopausal hormone replacement therapy
			(a)Requirement for
			 coverageSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is
			 amended—
				(1)in subparagraph
			 (A) in the matter before clause (i), by striking and (28) and
			 inserting , (28), and (29); and
				(2)in subparagraph
			 (C)(iv)—
					(A)by striking
			 and (17) and inserting , (17), and (29);
			 and
					(B)by striking
			 through (24) and inserting through (29).
					(b)Description of
			 covered therapiesSection 1905(a) of such Act (42 U.S.C.
			 1396d(a)) is amended—
				(1)by striking
			 and at the end of paragraph (28);
				(2)by redesignating
			 paragraph (29) as paragraph (30); and
				(3)by inserting after
			 paragraph (28) the following new paragraph:
					
						(29)an alternative therapy for hormone
				replacement therapy for treatment of menopausal symptoms if the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law, if it has been proven safe and effective in peer-reviewed
				scientific studies, and if it is administered only after the health care
				provider obtains the informed consent of the patient to receive it;
				and
						.
				(c)Effective
			 dateThe amendments made by this section apply to therapies
			 furnished on or after the date of the enactment of this Act, without regard to
			 whether or not final regulations to carry out such amendments have been
			 promulgated by such date.
			5.Coverage of
			 menopausal hormone replacement therapy and alternative treatments for
			 menopausal hormone replacement therapy under group health plans and individual
			 health insurance coverage
			(a)Public Health Service Act amendments
				(1)In
			 generalTitle XXVII of the Public
			 Health Service Act is amended by inserting after section 2728 of
			 such Act (42 U.S.C. 300gg–28), as redesignated by section 1001(2) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), the following
			 new section:
					
						2729.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
							(a)Requirements
								(1)Menopausal
				hormone replacement therapyIf a group health plan, or a health
				insurance issuer offering group or individual health insurance coverage,
				provides benefits for outpatient prescription drugs, the plan or coverage may
				not exclude or restrict benefits for hormone replacement therapy for treatment
				of menopausal symptoms.
								(2)Alternative
				treatments for menopausal hormone replacement therapyIf a group
				health plan, or a health insurance issuer offering group or individual health
				insurance coverage, provides benefits for hormone replacement therapy for
				treatment of menopausal symptoms, the plan or coverage may not exclude or
				restrict benefits for an alternative therapy for hormone replacement therapy
				for treatment of menopausal symptoms if—
									(A)the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law;
									(B)it has been proven
				safe and effective in peer-reviewed scientific studies; and
									(C)it is administered only after the health
				care provider obtains the informed consent of the patient to receive it.
									(b)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 716(b) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan. A health insurance issuer
				under this part shall comply with the notice requirement under such section
				with respect to the requirements of this section as if such section applied to
				such issuer and such issuer were a group health plan.
							(c)Effective
				dateNotwithstanding any
				other provision of law, this section shall apply with respect to plan years
				beginning on or after the date of the enactment of the Menopausal Hormone
				Replacement Therapies and Alternative Treatments and Fairness Act of 2011 and
				with respect to health insurance coverage issued on or after such
				date.
							.
				(2)Conforming
			 amendmentSection 2724(c) of such Act (42 U.S.C. 300gg–23(c)), as
			 redesignated by sections 1001(4) and 1563(c)(14)(B) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) is amended by striking
			 section 2704 and inserting sections 2704 and
			 2729.
				(3)Application
			 ruleFor purposes of applying section 2729 of the Public Health
			 Service Act, as inserted by paragraph (1), to individual health insurance
			 coverage before 2014, the provisions of such section shall be treated as also
			 included under part B of title XXVII of the Public Health Service Act.
				(b)ERISA
			 amendments
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 section:
					
						716.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
							(a)Requirements
								(1)Menopausal
				hormone replacement therapyIf a group health plan, or a health
				insurance issuer offering group health insurance coverage, provides benefits
				for outpatient prescription drugs, the plan or coverage may not exclude or
				restrict benefits for hormone replacement therapy for treatment of menopausal
				symptoms.
								(2)Alternative
				treatments for menopausal hormone replacement therapyIf a group
				health plan, or a health insurance issuer offering group health insurance
				coverage, provides benefits for hormone replacement therapy for treatment of
				menopausal symptoms, the plan or coverage may not exclude or restrict benefits
				for an alternative therapy for hormone replacement therapy for treatment of
				menopausal symptoms if—
									(A)the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law;
									(B)it has been proven
				safe and effective in peer-reviewed scientific studies; and
									(C)it is administered only after the health
				care provider obtains the informed consent of the patient to receive it.
									(b)Notice under
				group health planThe imposition of the requirement of this
				section shall be treated as a material modification in the terms of the plan
				described in the last sentence of section 102(a), for purposes of assuring
				notice of such requirements under the plan; except that the summary description
				required to be provided under the fourth sentence of section 104(b)(1) with
				respect to such modification shall be provided by not later than 60 days after
				the first day of the first plan year in which such requirement
				applies.
							.
				(2)Conforming amendments
					(A)Section 731(c) of such Act (29
			 U.S.C. 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 716.
					(B)Section 732(a) of such Act (29
			 U.S.C. 1191a(a)) is amended by striking section 711 and
			 inserting sections 711 and 716.
					(C)The table of contents in section 1
			 of such Act is amended by inserting after the item relating to section 714 the
			 following new item:
						
							
								Sec. 716. Standard relating to coverage of
				menopausal hormone replacement therapy and alternative treatments for
				menopausal hormone replacement
				therapy.
							
							.
					(c)Internal Revenue
			 Code amendments
				(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following:
					
						9816.Standard
				relating to coverage of menopausal hormone replacement therapy and alternative
				treatments for menopausal hormone replacement therapy
							(a)Menopausal
				hormone replacement therapyIf a group health plan provides
				benefits for outpatient prescription drugs, the plan may not exclude or
				restrict benefits for hormone replacement therapy for treatment of menopausal
				symptoms.
							(b)Alternative
				treatments for menopausal hormone replacement therapyIf a group
				health plan provides benefits for hormone replacement therapy for treatment of
				menopausal symptoms, the plan may not exclude or restrict benefits for an
				alternative therapy for hormone replacement therapy for treatment of menopausal
				symptoms if—
								(1)the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law;
								(2)it has been proven
				safe and effective in peer-reviewed scientific studies; and
								(3)it is administered only after the health
				care provider obtains the informed consent of the patient to receive
				it.
								
				(2)Conforming
			 amendments
					(A)Section
			 4980D(d)(1) of such Code is amended by striking section 9811 and
			 inserting sections 9811 and 9816.
					(B)The table of
			 sections for subchapter B of chapter 100 of such Code is amended by adding at
			 the end the following new item:
						
							
								Sec. 9816. Standard relating to coverage
				of menopausal hormone replacement therapy and alternative treatments for
				menopausal hormone replacement
				therapy.
							
							.
					(d)Coordination of
			 administrationThe Secretary of Labor, the Secretary of the
			 Treasury, and the Secretary of Health and Human Services shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this section (and the amendments made thereby) are administered
			 so as to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				(e)Effective
			 dateThe amendments made by
			 subsections (b) and (c) shall apply with respect to group health plans for plan
			 years beginning on or after the date of the enactment of this Act.
			6.Coverage of
			 menopausal hormone replacement therapy and alternative treatments for
			 menopausal hormone replacement therapy under FEHBP
			(a)In
			 generalSection 8902 of title 5, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(p)(1)If a contract or plan
				provides benefits for outpatient prescription drugs, the contract or plan may
				not exclude or restrict benefits for hormone replacement therapy for treatment
				of menopausal symptoms.
						(2)If a contract or plan provides
				benefits for hormone replacement therapy for treatment of menopausal symptoms,
				the contract or plan may not exclude or restrict benefits for an alternative
				therapy for hormone replacement therapy for treatment of menopausal symptoms
				if—
							(A)the therapy is recommended by a health
				care provider who is licensed, accredited, or certified under State law;
							(B)it has been proven safe and effective
				in peer-reviewed scientific studies; and
							(C)it
				is administered only after the health care provider obtains the informed
				consent of the patient to receive
				it.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to contracts made and plans approved on or after the date of the enactment of
			 this Act.
			7.Coverage of
			 alternative treatments for menopausal hormone replacement therapy under
			 Department of Veterans Affairs health care system
			(a)In
			 generalSection 1701(6) of title 38, United States Code, is
			 amended by adding at the end the following new subparagraph:
				
					(H)An alternative therapy for hormone
				replacement therapy for treatment of menopausal symptoms if the therapy is
				recommended by a health care provider who is licensed, accredited, or certified
				under State law, if the therapy has been proven safe and effective in
				peer-reviewed scientific studies, and if it is administered only after the
				health care provider obtains the informed consent of the patient to receive
				it.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 therapies furnished on or after the date of the enactment of this Act.
			
